NO. 07-09-0160-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 7, 2009
                         ______________________________


                                BRANDON MCDONALD,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                               Appellee

                       _________________________________

              FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

                   NO. 4375; HON. WILLIAM P. SMITH, PRESIDING
                        _______________________________

                            Memorandum Anders Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Brandon McDonald appeals his conviction for burglary of a habitation with

intent to commit sexual assault. A jury found him guilty of the offense and assessed

punishment at sixty years in prison. Appellant timely filed his notice of appeal.
        Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to appeal pro se. By letter dated July 30, 2009, this court

notified appellant of his right to file his own brief or response by August 31, 2009, if he

wished to do so. Appellant filed a request for extension of time to file his response which

was granted to September 30, 2009. To date no response has been filed.

        In compliance with the principles enunciated in Anders, appellate counsel discussed

one potential area for error which was the denial of appellant’s request for jury instructions

on the lesser included offenses of 1) burglary of a habitation, 2) criminal trespass and 3)

sexual assault. Upon his final analysis, counsel determined no reversible error existed.

Thereafter, we conducted our own review of the record to assess the accuracy of appellate

counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded the same.

        Accordingly, the motion to withdraw is granted and the judgment is affirmed.2



                                                             Brian Quinn
                                                             Chief Justice
Do not publish.



        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        2
           Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion
and judgm ent, along with notification of appellant’s right to file a pro se petition for discretionary review. See
T EX . R. A PP . P. 48.4.

                                                        2